Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application is a continuation of U.S. Patent Application No. 16/150,007, filed October 2, 2018, now allowed, which is a continuation of U.S. Patent Application No. 15/970,339, filed May 3, 2018, now issued as U.S. Patent 10,307,360 on June 4, 2019, which is a continuation of U.S. Patent Application No. 13/986,854, filed June 12, 2013, now issued as U.S. Patent 9,987,213 on June 5, 2018, which claims priority to and the benefit of U.S. Patent Application No. 61/689,808, filed June 13, 2012. The effective filing date is June 13, 2012. 

Claim Status
Claims are 1, 2, 6-14, 17-19, and 21 are under examination. Claims 3-5, 15-16, 20, and 22-32 are canceled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2021 has been considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claims 1, 2, 6-14, 17-19, and 21 are rejected under 35 U.S.C. 103 as being un-patentable over Price et al., J. Clin. Invest. 1984;74(4):1496-1508 in view of Azziz et al. Endocrine Reviews 21(4): 347-362, 2000, Scott et al., 
    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    24
    96
    media_image2.png
    Greyscale
HIV Clin. Trials. 2007 Nov-Dec;8(6):412-20, and Saeedi et al., Journal of Dermatological Treatment, 2007; 18: 271-274. All of the reference cited can be found in the parent case # 16/150,007.
Price et al. teaches a method for treating male pseudo-hermaphroditism due to 5α-reductase deficiency and disorders of the androgen receptor comprising administering an effective amount of high dose of intramuscular testosterone esters. See Abstract and page 1497, second col, third para. Moreover, Price et al. teaches plasma testosterone levels are normal or elevated in patients with 5-α reductase deficiency and disorders of the androgen receptor. Most previous studies of the effects of supra physiological doses of androgen in subject with disorders of the androgen receptor have. We reasoned that treatment with large amounts of testosterone might result in significant acceleration of virilization in individuals with 5a-reductase deficiency who wish to function as men. Such virilization might occur on the basis of one or both of two mechanisms. First, all patients with 5a-reductase deficiency characterized to date have some residual 5a-reductase activity measurable either in tissues or in cultured fibroblasts, and all have some dihydrotestosterone detectable in the circulation, albeit in subnormal levels; as a consequence, raising the plasma testosterone above the normal range might result in an increase in dihydrotestosterone formation and/or blood levels to the normal range. Second, if as has been postulated, dihydrotestosterone formation functions in the normal male only as a magnifier of a weak hormonal signal, a supraphysiological level of plasma testosterone might in and of itself, by mass action, act to promote virilization that could
ordinarily be accomplished by much lower levels of dihydrotestosterone, see page 1497, first col, third para. Additionally, Price et al. teaches low-normal plasma dihydro-testosterone levels (in the presence of a normal plasma testosterone) were present in the subjects with 5α-reductase deficiency, see page 1503, first col. first para. Price et al. also teaches all four subjects with 5α-reductase deficiency had beneficial clinical responses to long-term high dose parenteral androgen therapy (testosterone esters) as evidenced by improvement in virilization. Enlargement of the penile shaft was recorded with an increase both in length and circumference although the glans did not enlarge in any patient. Erectile potency improved in each, and an increase in ejaculatory volume was reported by three subjects. Muscle bulk increased, and facial and body hair were more masculine, see page 1502, right col, third para. The patient on Table 1 of Price, i.e. 17 years old and 19 years old with good muscle development and scant body and facial hair, with 46XY chromosome, with small external genitalia, and with scant (patchy and sparse) facial hair would be considered a healthy male who has classic male secondary sex characteristics although these males were reared as girls at early age and they have pseudo-hermaphroditism. Price et al. further teaches the findings in the present studies indicate that long-term treatment with supra-physiological doses of testosterone may be of benefit in partially repairing the incomplete virilization, and in improving the self-image of masculinity in men with 5a-reductase deficiency and, in selected instances, of men with defects of the androgen receptor, see page 1505, right col. last para. bridging page 57, first col, first para. 
Price et al. does not teach topical formulation of testosterone claimed. Moreover. Price et al. does not teach the topical administration in the form of topical liquids, lotions, ointments, creams, solutions, gels, foams, aerosol, and sprays. 
Azziz et al. teaches there is considerable variability among body hairs (individually and between different skin areas) in their 5α-RA (5α-reductase) content and ability to metabolize androgens. It is very possible that the variability in the ability of androgens to stimulate the production and growth of terminal hairs may be regulated, to a large extent, by these differences. Finally, the concentration of the androgen receptor in determining the effect of androgens on terminal hair growth is critical, as is clearly demonstrated by the sparse terminal body hair of patients with incomplete and complete androgen insensitivity, see page 349, first col. second para. Moreover, Azziz et al. teaches the effect of androgens on the development of
terminal hairs appear to require, to a significant degree, the action of 5α-RA. This concept is supported by the sparse beard development in patients with 5α-RA deficiency. However, even among patients with 5α-RA deficiency, the metabolism of T to DHT by dermal papilla cells in vitro correlates with terminal hair growth, see page 350 first col. first para. Furthermore, Azziz et al. teaches androgens were found to stimulate and increase peripheral 5α-RA activity, see page 350, first col. third para. Sex steroids may act on the hair follicle independently of their circulating levels, see page 349, left col, last para. Azziz teaches in vivo experiments clearly document the effect of exogenous androgens on the differentiation of hair follicle in androgen-sensitive areas of the body (e.g. genitalia and facial beard area) in normal males, eunuchs, and female-to-male transsexuals, see page 348, second col, last para. bridging page 349, left col, first para.  Lastly, Azziz et al. teaches under the influence of androgens, hair follicles that are producing vellus-type hairs can be stimulated to begin producing terminal hairs, see page 348, right col. last para.
Scott et al. teaches testosterone replacement therapy via deep intramuscular injections causes extraphysiologic variations in serum testosterone concentrations. A topical transdermal testosterone gel formulation (AndroGel(R)) provides sustained physiologic concentrations of serum testosterone; Daily testosterone gel produced stable testosterone concentrations and improved quality of life compared with intermittent intramuscular testosterone injections, see Abstract. 
Saeedi et al. teaches a method of promoting and enhancing the growth of beard hair to young men with beta-thalassemia major comprising the step of applying a transdermal gel formulation (topical) containing 2.5% testosterone, ethanol, water, methyl and propyl paraben to the beard area of the young (less than 18 and greater than 18 years of age and serum testosterone levels (normal or subnormal according to the Tanner stage), see Abstract and page 272, first col. While Saeeedi et al. does not teach purified water, there does not appear to be a manipulative difference between the water taught by Saeedi et al. and purified water recited in claim 22. Moreover, Saeedi et al. teaches the serum testosterone levels of controls and cases were 9.5 (+/-5.7 mean +/-SD) and 10.5 (+/-9.6 ng/L), respectively; the number of terminal hairs (per cm2) in cases 29.8 (+/- 13.6) was significantly higher than that of controls 13.9 (+/- 13.2), see Abstract. The control group is considered healthy individual that benefit from the hair growth promoting effect of the testosterone gel. While Saeedi et al. only provide examples of 
 Topical application and topical administration are interchangeable according the instant specification. As such, the topical application of the prior art meets the claimed topical administration. While Table 1 of Saeedi et al. teaches a mean age of 20.3 (+/-3.1) and a mean serum testosterone level of 10.2 (+/- 90.6) as the preferred patient, page 272, first col. teaches the patient were divided into two randomized groups and two blocks (Subgroups) in every group, according to age (less than or equal to 18 and greater than 18) and serum testosterone level (normal or subnormal according to the Tanner stage. Patients with age greater than 18 and Tanner stage greater than 4 according to the Abstract encompass adult human males and patient less than 18 year of age encompass adolescent human male. While Saeedi et al. does not teach methyl paraben is a preservative and ethanol is a penetration enhancer, the instant specification is evidenced that methyl paraben is one of the examples of preservatives, see page 34, first para and ethanol is a penetration enhancer, see page 21, last para. The instant specification teaches at page 34, first para that preservatives include methyl-, ethyl-, propyl-, or butyl-parahydrobenzoic acid. Methyl paraben is a specie of methyl-parabenzoic acid. Moreover, Saeedi et al. teaches the transdermal administration of testosterone allows approximation of the natural testosterone pattern of serum testosterone found in healthy men and wherein said transdermal formulation is thought to be superior than oral administration, see page 271, second col, first para. Furthermore, Saeedi et al. teaches the study showed that 2.5 % testosterone gel was effective in inducing the transformation of beard area hairs to terminal hairs, see page 273, first col, last para. Since ethanol is used in the formulation of Seedi et al. and since said formulation was effective to stimulate terminal beard hairs, the concentration of ethanol in the formulation taught would be considered a concentration formulated so as to deliver the testosterone to the air follicle bulb matrices, but testosterone not significantly absorbed into the systemic circulation. Lastly, Saeedi et al. teaches the transdermal administration of testosterone allows approximation of the natural endogenous pattern of serum testosterone found in healthy men and has been show to produce positive effects on fatigue, mood and sexual function, see page 271, right col. 
 It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was file to modify the method taught by Price et al. to include a healthy human adult male who has completed puberty and has normal level of circulating testosterone and who is unable to grow a full beard but otherwise has normal male secondary sex characteristics and further substitute the intradermal injection of testosterone esters taught by Price with administration of topical gel formulation to the beard area taught by Saeedi et al. One would have been motivated  by the fact that males lacking 5α-reductase (the enzyme that transforms testosterone into DHT) have a sparse beards and androgens were found to stimulate and increase peripheral 5α-RA activity as taught by Azziz et al. and also because testosterone therapy is known to increase facial hair in adult male patients with 5α-reductase deficiency and normal plasma testosterone level is present in patient with 5α-reductase deficiency as taught by Price et al. and lastly because Scott et al. remedies the problem associated with intradermal injection of testosterone esters which can be replaces with topical formulation of testosterone. One would reasonably expect the modified method taught by Price et al. to be effective for stimulating facial terminal hair including beard, mustache or chest with success with the use of topical testosterone gel formulation. 
	With respect to “the weight to weight” recited in claim 17, “the weight to volume” recited in claim 18, and “the volume to volume” recited in claim 19; none of the prior art alone or in combination teaches the limitations of claims 17-19. However, the 2.5% testosterone gel taught Saeedi et al. would reasonably be expected to be obvious over the units recited in claims 17-19 via no more than routine optimization. For example, using the 2.5% weight to weight gel formulation taught by Saeedi et al., one can start with 0.25 g of testosterone in 100 g of solution x 100 to give a 2.5% weight to weight.  Furthermore, it is obvious to vary and/or optimize the amount of (compound) provided in the composition, according to the guidance provided by (reference), to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to limitations of claims 7-10 and 13-14; these limitations appear to be the intended outcomes or results of the method step. Since the method step, i.e. administration topical testosterone in an amount of 2.5% is obvious over the prior art, the intended outcomes recited in claims are necessarily present absent evidence to the contrary. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-14, 17-19, and 21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9.987,213 B2 in view of Saeedi et al., Journal of Dermatological Treatment, 2007; 18: 271-274.
	The claims of the U.S. patent teach a method for promoting or enhancing facial hair growth, comprising topically administering an effective amount of a pharmaceutically acceptable formulation of dihydrotestosterone to a target skin area, which is the mustache region, beard region, or both of an adult human male, who has completed puberty, and who is unable to grow full beards and mustaches, and wherein the target skin area has sparse mature terminal hair and the human male has a level of circulating total serum testosterone that is within a normal physiologic reference range, thereby promoting or enhancing growth of mature terminal hair at the target skin area; and wherein the concentration of dihydrotestosterone in the dihydrotestosterone formulation is selected from the group consisting of (i) ranges from about 0.5% to about 25%, weight to weight, (ii) ranges from about 0.5% to about 25%, weight to volume, and (iii) ranges from about 0.5% to about 25%, volume to volume. Moreover, the U.S. patent claims teach the dihydrotestosterone formulation comprises benzalkonium chloride in a range of about 0.2 mg/mL to 0.5 mg/mL, see claim 13. The dihydrotestosterone formulation comprises as a further active ingredient an additional androgen, wherein the additional androgen is testosterone, see claims 8 & 9. The formulation is in the form of a liquid, lotion, cream, ointment, gel, foam, aerosol, or spray, see claim 7. The U.S. patent claims teach the dihydrotestosterone formulation comprises one or more dermal penetration enhancement agents that optimize hair shaft absorption of the topically applied dihydrotestosterone formulation and absorption into the hair follicle structures in a targeted manner and then lead to the drug delivery of the topically applied dihydrotestosterone via the hair shaft and via the hair follicle structures to the hair follicle bulb and the dermal papilla cells of the hair follicle located in the hair follicle bulb; and wherein hair follicle structures can be reservoirs for applied formulations, see claim 11, wherein a dermal penetration enhancement agent comprises methanol, ethanol, propanol, isopropanol, or any combination thereof; and wherein the dihydrotestosterone formulation is delivered to the hair follicle by trans-epidermal diffusion in a targeted manner, see claim 12, wherein the dihydrotestosterone formulation comprises sodium chloride, dibasic sodium phosphate, citric acid, purified water, or any combination thereof, see claim 13. While the U.S. patent claims teach the adult male is healthy, the adult male of the U.S. patent claims is considered to be healthy since there is no teaching of any disease or condition or disorder. 
	The claims of the U.S. patent anticipate the instant claims 1, 2, 4, 6-14, and 21.
	However, respect to claims 17-19, the U.S. patent claims do not teach the limitations of claims 17-19. Saeedi et al. teaches a method for promoting and enhancing the growth of beard hair to young men with beta-thalassemia major comprising the step of applying a transdermal gel formulation containing 2.5% testosterone, ethanol, water, methyl and propyl paraben to the beard area of the young (less than 18 and greater than 18 years of age, see Abstract, page 272, first col. Moreover, Saeedi et al. teaches the transdermal administration of testosterone allows approximation of the natural testosterone pattern of serum testosterone found in healthy men and wherein said transdermal formulation is thought to be superior than oral administration, see page 271, second col, first para. 
	It would be obvious to modify the teaching of the U.S. patent claims by using 2.5% testosterone in combination with DHT for promoting and enhancing the growth of beard hair tin healthy adolescent male who has completed puberty. The motivation to do so is provided by Saeedi e al. One would reasonably expect the application of DTH and testosterone in the amount of 2.5% to effectively promote or enhance facial hair growth in adolescent healthy male with success. 


Claims 1-4, 6-14, 17-19, and 21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,307,360 B2 in view of Saeedi et al., Journal of Dermatological Treatment, 2007; 18: 271-274.
	The claims of the U.S. patent teach a method for promoting or enhancing facial hair growth, comprising daily and topically administering an effective amount of a pharmaceutically acceptable fixed combination of dihydrotestosterone  and testosterone to a target skin area, which is the mustache region, beard region, or both of an adult human male, who has completed puberty, and who is unable to grow full beards and mustaches, and wherein the target skin area has sparse mature terminal hair and the human male has a level of circulating total serum testosterone that is within a normal physiologic reference range, thereby promoting or enhancing growth of mature terminal hair at the target skin area, see claims 1, 2, 4, and 10. Moreover, the U.S. patent claims teach the dihydrotestosterone formulation comprises benzalkonium chloride in a range of about 0.2 mg/mL to 0.5 mg/mL, see claim 6. The formulation is in the form of a liquid, lotion, cream, ointment, gel, foam, aerosol, or spray, see claim 3. The U.S. patent claims teach the dihydrotestosterone formulation comprises one or more dermal penetration enhancement agents that optimize hair shaft absorption of the topically applied dihydrotestosterone formulation and absorption into the hair follicle structures in a targeted manner and then lead to the drug delivery of the topically applied dihydrotestosterone via the hair shaft and via the hair follicle structures to the hair follicle bulb and the dermal papilla cells of the hair follicle located in the hair follicle bulb; and wherein hair follicle structures can be reservoirs for applied formulations, see claim 4, wherein a dermal penetration enhancement agent comprises methanol, ethanol, propanol, isopropanol, or any combination thereof; and wherein the dihydrotestosterone formulation is delivered to the hair follicle by trans-epidermal diffusion in a targeted manner, see claim 5, wherein the dihydrotestosterone formulation comprises sodium chloride, dibasic sodium phosphate, citric acid, purified water, or any combination thereof, see claim 7. While the U.S. patent claims teach the adult male is healthy, the adult male of the U.S. patent claims is considered to be healthy since there is no teaching of any disease or condition or disorder. 
	The claims of the U.S. patent anticipate the instant claims 1, 2, 4, 6-14, and 20-21.
	However, respect to claims 17-19, the U.S. patent claims do not teach the limitations of claims 17-19. Saeedi et al. teaches a method for promoting and enhancing the growth of beard hair to young men with beta-thalassemia major comprising the step of applying a transdermal gel formulation containing 2.5% testosterone, ethanol, water, methyl and propyl paraben to the beard area of the young (less than 18 and greater than 18 years of age, see Abstract, page 272, first col. Moreover, Saeedi et al. teaches the transdermal administration of testosterone allows approximation of the natural testosterone pattern of serum testosterone found in healthy men and wherein said transdermal formulation is thought to be superior than oral administration, see page 271, second col, first para. 
	It would be obvious to modify the teaching of the U.S. patent claims by including helathy adolescent male who has completed puberty to give the instant claims. The motivation to do so is provided by Saeedi e al. One would reasonably expect the method taught by the U.S. patent claims to effectively promote or enhance facial hair growth in healthy adolescent male who has completed puberty with success. 

Claims 1-4, 6-14, 17-19, and 21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,020,336 B2 in view of Saeedi et al., Journal of Dermatological Treatment, 2007; 18: 271-274.
	The claims of the U.S. patent teach a  method for promoting and enhancing facial hair growth in an adult human male who has completed puberty and has a level of circulating androgen hormones that are within a normal physiologic reference range, wherein said adult human male is unable to grow a full beard and/or mustache but otherwise has classic male secondary sex characteristics, comprising topically administering an effective amount of a pharmaceutically acceptable formulation of testosterone (T) to a target skin area, which is the mustache region, beard region, or both of said adult human male, and wherein the target skin area has sparse mature terminal hair, thereby promoting or enhancing growth of mature terminal hair at the target skin area; wherein said adult human male does not have a genetically determined lower level of intracellular 5 alpha reductase and does not have a genetically determined lower number of androgen receptors, see claim 1. The administration is repeated daily until desired hair growth results, see claim 2.Moreover, the U.S. patent claims teach the dihydrotestosterone formulation comprises benzalkonium chloride in a range of about 0.2 mg/mL to 0.5 mg/mL, see claim 6. The formulation is in the form of a liquid, lotion, cream, ointment, gel, foam, aerosol, or spray, see claim 3. The U.S. patent claims teach the dihydrotestosterone formulation comprises one or more dermal penetration enhancement agents that optimize hair shaft absorption of the topically applied dihydrotestosterone formulation and absorption into the hair follicle structures in a targeted manner and then lead to the drug delivery of the topically applied dihydrotestosterone via the hair shaft and via the hair follicle structures to the hair follicle bulb and the dermal papilla cells of the hair follicle located in the hair follicle bulb; and wherein hair follicle structures can be reservoirs for applied formulations, see claim 4, wherein a dermal penetration enhancement agent comprises methanol, ethanol, propanol, isopropanol, or any combination thereof; and wherein the dihydrotestosterone formulation is delivered to the hair follicle by trans-epidermal diffusion in a targeted manner, see claim 5, wherein the dihydrotestosterone formulation comprises sodium chloride, dibasic sodium phosphate, citric acid, purified water, or any combination thereof, see claim 7. While the U.S. patent claims teach the adult male is healthy, the adult male of the U.S. patent claims is considered to be healthy since there is no teaching of any disease or condition or disorder. 
	The claims of the U.S. patent anticipate the instant claims.
	 


Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628